Citation Nr: 1453867	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether it was clear and unmistakable error (CUE) to assign an initial noncompensable disability rating following the grant of service connection for bilateral hearing loss in a September 2006 rating decision; and, whether it was CUE to assign a 10 percent disability rating for the bilateral hearing loss effective from February 14, 2007 in a March 2007 rating decision.  

2.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss prior to February 14, 2007; and entitlement to a rating higher than 10 percent from February 14, 2007 to January 12, 2010; and, higher than 50 percent disabling from January 13, 2010.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from January 1961 to September 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO found no CUE in rating decisions of September 2006 and March 2007.  Specifically, the RO found no CUE in the assignment of an effective date of April 11, 2005 for the grant of service connection for bilateral hearing loss; no CUE in the assignment of an initial noncompensable disability rating for the bilateral hearing loss effective from April 11, 2005; and, no CUE in the assignment of a 10 percent disability rating for the bilateral hearing loss effective from February 14, 2007.  

In November 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher disability ratings for the service-connected bilateral hearing loss, initially rated as noncompensable from April 11, 2005 to February 13, 2007, rated as 10 percent from February 14, 2007 to January 12, 2010; and, rated as 50 percent from January 13, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating effective from April 11, 2005.  

2.  In October 2006 correspondence to the RO, the Veteran expressed disagreement with the assignment of an initial noncompensable rating assigned for the service-connected bilateral hearing loss.  

3.  In a March 2007 Decision Review Officer (DRO) Decision, the noncompensable disability rating for the service-connected bilateral hearing loss was increased to 10 percent, effective from February 14, 2007; this was not a complete grant of benefits sought on appeal, and there is no clear indication from the Veteran that he wished to withdraw his appeal.  

CONCLUSIONS OF LAW

1.  The Veteran's October 2006 correspondence constitutes a valid and timely NOD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  

2.  The September 2006 rating decision granting service connection for bilateral hearing loss with an initial noncompensable disability rating effective from April 11, 2005 is not final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  The March 2007 rating decision granting an increased disability rating of 10 percent for the service-connected bilateral hearing loss effective from February 14, 2007 is not final.  

4.  The September 2006 and March 2007 rating decisions cannot be the subject of CUE because they are not final; therefore, there remain no allegations of errors of fact or law for appellate consideration at this time with respect to a claim of CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the September 2006 rating decision, which granted service connection for bilateral hearing loss and assigned a noncompensable disability rating effective from April 11, 2005 is clearly and unmistakably erroneous because a compensable rating was not assigned from the effective date of service connection.  The Veteran also asserts that there is CUE in a March 2007 rating decision that assigned a 10 percent rating for the service-connected hearing loss effective from February 14, 2007 because it did not assign, at the very least, a compensable rating from the effective date of service connection.  

In his October 2006 Notice of Disagreement (NOD), the Veteran made clear his contentions that a compensable rating should be assigned from the effective date of service connection.  
As evidenced in a March 6, 2007 Report of Contact, the Veteran's representative notified the Veteran that the Decision Review Officer (DRO) would grant an increase to 10 percent for the service-connected bilateral hearing loss, but only from February 14, 2007 (as opposed to a compensable rating from April 2005).  The report of contact notes that the Veteran was "willing to accept the proposed rating," however, it goes on to say that the Veteran "did request a detailed explanation about the decisionmaking process."  There is no follow up of record, nor is there a written withdrawal of the appeal from the Veteran. 

In a March 2007 DRO rating decision, the noncompensable rating for the service-connected bilateral hearing loss was increased to 10 percent, as of February 14, 2007.  Notice of the March 2007 rating decision was provided to the Veteran in April 2007, and while it indicated that the March 2007 rating decision represented "a grant of benefits" sought on appeal, this action did not represent a "full grant" of benefits on appeal.  

In June 2009 correspondence, the Veteran inquired as to his claim for an initial compensable rating for the service-connected bilateral hearing loss.  

The RO subsequently sent the Veteran a letter in July 2009 notifying him that his June 2009 correspondence could not be accepted as a timely NOD because it was received more than one year following the April 2007 notification of the March 2007 rating decision.  In so finding, the RO determined that the September 2006 and March 2007 rating decisions were final and treated the June 2009 correspondence as a claim for CUE.  The RO subsequently denied the Veteran's CUE claim in a November 2009 rating decision, and he appealed that determination to the Board.  

As explained below, however, the CUE claim must be dismissed because of a lack of legal merit.  In this case, the Veteran has a pending claim for an increased rating for the service-connected bilateral hearing loss stemming from the initial grant of service connection.  As noted above, the Veteran clearly submitted an NOD to the September 2006 rating decision in October 2006, but the RO never sent the Veteran a Statement of the Case as is required by law.  See 38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. § 19.9(c) (2014).  Thus, the September 2006 rating decision never became final.  Although the RO subsequently issued a March 2007 rating decision granting an increased rating to 10 percent, from February 14, 2007, this action was NOT a complete grant of benefits on appeal, and the Veteran never expressly agreed that such action satisfied his appeal.  

To the extent that the AOJ relied on the March 2007 report of contact between the Veteran and his representative to effectuate a withdrawal of the appeal, the Board finds that to do so was in error. The Veteran did not expressly withdraw the issue in return for the 10 percent rating.  Rather, he accepted the 10 percent but continued to ask for a detailed explanation of why it was not going to be retroactive to the beginning of his claim.  The Board finds that, in reading the evidence in the light most favorable to the Veteran, the March 2007 report of contact is not a withdrawal of the appeal.  Consequently, the matter of an increased rating for the service-connected bilateral hearing loss, rated as noncompensable prior to February 14, 2007, rated as 10 percent disabling from February 14, 2007 to January 12, 2010, and rated as 50 percent from January 13, 2010, remains in appellate status.  

Revision of a prior decision on the basis of CUE can only be based on a final decision by a RO or the Board.  Richardson v. Nicholson, 20 Vet. App. 64, 70-71 (2006); see also Norris v. West, 12 Vet. App. 413, 422 (1999) (holding that where there is no final RO decision, there can be no CUE); Best v. Brown, 10 Vet. App. 322, 325 (1997) (finding that appellant cannot raise CUE with respect to rating decision that is not final); see also 38 C.F.R. § 3.105(a) (2014) (providing for the revision of "[p]revious [RO] determinations which are final and binding" on the basis of CUE).  Where an RO decision is appealed directly to the Board, it does not become final.  See 38 U.S.C. § 7105(c) (West 2014). 

Because the Veteran submitted a timely NOD to the September 2006 decision and the RO has yet to issue an SOC addressing that NOD, neither that decision nor the March 2007 decision has become final and the claim remains pending.  It follows, therefore, that absent a final decision, there can be no CUE claim.  

Accordingly, because a CUE claim cannot be based on a non-final decision, there remain no allegations of errors of fact or law for appellate consideration regarding CUE in the RO's September 2006 and March 2007 rating decisions.  See Tetro v. Gober, 14 Vet. App. 100, 107 (2000); Link v. West, 12 Vet. App. 39, 45 (1998) (finding that RO decisions rendered non-final by a timely appeal to the Board are not, as a matter of law, subject to CUE claims); see also 38 U.S.C.A. § 7105(c) (West 2014).  Therefore, the Board does not have jurisdiction to review the purported appeal for CUE in the September 2006 and March 2007 rating decisions and thus, this appeal must be dismissed for lack of legal merit.  38 U.S.C.A. § 7105(d)(5) (West 2014).
ORDER

The appeal regarding whether the September 2006 and March 2007 rating decisions should be revised or reversed on the grounds of CUE, is dismissed.


REMAND

The Veteran seeks entitlement to an initial compensable rating for the service-connected bilateral hearing loss prior to February 14, 2007, a rating in excess of 10 percent from February 14, 2007 to January 12, 2010 and a rating in excess of 50 percent from January 13, 2010.   

In a September 2006 rating decision, service connection for bilateral hearing loss was granted and a noncompensable rating was assigned effective from April 11, 2005.  One month later, in October 2006, the Veteran specifically disagreed with the initial noncompensable rating assigned for the bilateral hearing loss.  The Board finds that this statement constitutes a valid and timely NOD to the September 2006 rating action.  See 38 C.F.R. §§  20.201, 20.300, 20.301(a), 20.302(a) (2014).  Significantly, however, to date, the RO has issued a Statement of the Case (SOC) in response to the October 2006 NOD.  In this regard, the March 2007 rating decision which assigned an increased rating of 10 percent effective from February 14, 2007 did not grant the maximum available benefit to the Veteran; and, the Veteran never indicated that he was satisfied with the March 2007 rating.  AB v. Brown, 6 Vet.App. 35, 38 (1993).  Consequently, the matter of an increased rating for the service-connected bilateral hearing loss, rated as noncompensable prior to February 14, 2007, rated as 10 percent disabling from February 14, 2007 to January 13, 2010, remains in appellate status.  

In such cases, the Board is required to remand the issue to the RO for issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a Statement of the Case addressing his claim of entitlement to an increased rating for bilateral hearing loss, rated as noncompensable prior to February 14, 2007, rated as 10 percent disabling from February 14, 2007 to January 12, 2010, and rated as 50 percent disabling from January 13, 2010.  Inform the Veteran that in order to complete the appellate process for this matter he should submit a timely substantive appeal.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


